 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                       CENTRAL DISTRICT OF CALIFORNIA
 7
 8   ROBERT DAMON EPPS,                         Case No. 2:19-cv-01791-ODW-KES
 9                Plaintiff,
10          v.                                 ORDER ACCEPTING REPORT AND
                                               RECOMMENDATION OF UNITED
11   DR. HA, et al.,                            STATES MAGISTRATE JUDGE
12                Defendants.
13
14
15         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
16   records and files herein, along with the Report and Recommendation of the United
17   States Magistrate Judge (Dkt. 14). The deadline for filing objections has expired
18   (Dkt. 13), and none were filed. The Court accepts the findings, conclusions, and
19   recommendations of the United States Magistrate Judge.
20         IT IS THEREFORE ORDERED that Judgment be entered dismissing the First
21   Amended Complaint (Dkt. 12) with prejudice and without leave to amend.
22
23   DATED: July 30, 2019
24
25                                         ____________________________________
                                           OTIS D. WRIGHT, II
26                                         UNITED STATES DISTRICT JUDGE
27
28
